DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 1 April 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        
Response to Arguments
Although the Office has chosen to add new grounds of rejection, the Office finds that Applicant’s arguments filed 1 April 2021 still merit addressing.
With respect to Applicant’s section (7)(A)(1):
Applicant argues that Gorelick does not disclose its MCU configured to communicate the temperature of the heating element as claimed because the usage patterns 904 of Gorelick are 
Applicant argues that para. 62 does not clearly disclose that temperature is communicated. Although the Office grants that para. 62 is at least somewhat ambiguous, Applicant is invited to offer an alternative explanation as to what Gorelick means where para. 62 mentions the “follow up of temperatures.”
Applicant argues that the Office’s rejection is inappropriate for mentioning a hypothetical server and its hypothetical functionality in an anticipation analysis. The Office disagrees. Independent claim 11 is directed solely to a control body, while independent claim 1 is directed solely to an aerosol delivery device. Neither claim positively recites a service platform, nor especially does it recite a computing device in communication with this service platform. See MPEP § 2115, “A claim is only limited by positively recited elements.” However, see also paras. 54, 56, and 58 that mention server 706 storing e-Cig data that is accessible by smartphone 702.
With respect to Applicant’s sections (7)(A)(2) and (3):
Applicant argues that Gorelick fails to disclose the features of claim 12 because Gorelick only discloses “direct,” “local” communication. Firstly, the Office does not agree that there is some distinction between “local” and “remote” communication—these terms are relative and broad; the only governing qualification is “wireless” as in the claim. Secondly, as mentioned above, Gorelick’s “local” communication is merely the type of communication most commonly mentioned in the reference, but 
Because Applicant applies the same argument with respect to claim 13, the Office applies the same rebuttal.
With respect to Applicant’s section (7)(A)(4):
Applicant again makes the same arguments about local communication and the hypothetical server, and the Office applies the same rebuttals.
Although Applicant does not make any arguments questioning Gorelick’s adequate disclosure of an accelerometer in its control body, on review, the Office admits that para. 63 of Gorelick is somewhat ambiguous about whether its accelerometer is a part of its aerosol delivery device or its computing device (or either one), and has supplemented the rejection.
With respect to Applicant’s section (7)(B):
Applicant here only mentions that Gorelick fails to disclose the claimed features as it suggested in the earlier argument section, and so this is addressed above.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3, 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gorelick (US Pub. 2013/0319439) in view of Shayan (US Pat. 6,772,756) and Cameron (US Pub. 2016/0325055).
Claim 1: Gorelick discloses at least one housing (112) enclosing a reservoir configured to retain an aerosol precursor composition (110; para. 74, “e-Liquid container”);
a heating element (206, 111) controllable to activate and vaporize components of the aerosol precursor composition (para. 30, “atomization”);
a temperature sensor (para. 82 discloses monitoring temperature, where a temperature sensor is necessary and inherent); and
an MCU (720) coupled to the temperature sensor (see paras. 81–82 disclosing that the memory (which is 718 in fig. 7) stores the temperature that is monitored, necessitating coupling) and including a built-in communication interface (714) configured to enable connection to a wireless network (paras. 44 and 50–51), and communication with a service platform over at least one network including the wireless network (see figs. 7–8 showing a direct connection between 701-714/801 and 704/706; para. 52, “the e-Cig 701 may communicate through the network 704 with or without the smartphone 702”), the MCU being configured to communicate with the service platform (720 communication through 714), including the MCU being configured to communicate information (usage patterns 904, see para. 62; communicated by 714/720 via analogous 804 communication) to enable a computing device (702, not positively recited) in communication with the service platform to remotely receive the information from the service platform (applicant here claims the function of external device, best represented by server 706, that the claimed device is only configured to communicate to, and a hypothetical server 706 would be capable of sending information to 702; see also paras. 54, 56, and 58 discussing how smartphone 702 can collect information from the server 706, including where “tracking metrics and other properties/parameters of the e-Cig 701 may be communicated through the e-Cig server 706 for storage in the e-Cig database 708”) and provide a user-perceptible feedback at the computing device that indicates the information (smartphone 702 having a screen capable of showing this data; see also para. 56, “user interface”).
Gorelick does not explicitly disclose that its temperature sensor is configured to measure a temperature of the heating element, or measure a property of the temperature sensor from which the temperature of the heating element is determinable.
However, Shayan discloses a similar apparatus with a temperature sensor (38) configured to measure a temperature of the heating element (col. 2, ln. 65, “thermocouple”), or measure a property of the temperature sensor from which the temperature of the heating element is determinable (col. 2, ln. 65, “RTD”).
The advantage of either of these features is that they effectively measure the temperature.
Therefore, it would have been obvious to one of ordinary skill in the art to select the temperature sensor of Gorelick to be either the thermocouple or the RTD of Shayan to effectively measure the temperature.
Gorelick arguably does not disclose its MCU configured to communicate the temperature of its heating element to enable a computing device in communication with the service platform to remotely receive the temperature of the service platform and provide a user-perceptible feedback at the computing device. Besides the temperature sensor required by para. 82, Gorelick discloses that it can communicate usage patterns 904 which can involve a “follow up of temperatures” (para. 62), but this language is ambiguous.
However, Cameron discloses a similar apparatus having an MCU (102) configured to communicate (via 106) the temperature (determined by sensor 136; para. 67, “thermal sensor”) of its heating element (108, 126) to enable a computing device (1308, see fig. 13) in communication with a service platform (1310) to remotely receive the temperature from the service platform (para. 72, “the server can analyze data sent by the vapor device 100 based on a reading from the one or more sensors and provide a user-perceptible feedback at the computing device that indicates the temperature of the heating element (a hypothetical computing device 1308 would have a screen and be capable of showing this data).
The advantage of this feature is that it communicates the temperature of the heating element to the user.
Therefore, it would have been obvious to one of ordinary skill in the art to allow the MCU of Gorelick to send the data of the temperature sensed by its temperature sensor to the service platform 706 (which would be capable of sending this information to a hypothetical computing device), as suggested by Cameron, to allow the temperature of the heating element to be communicated to a user.
Commentary: Applicant’s choice to have the claim recite that the MCU is “configured to communicate the temperature of the heating element to enable a computing device in communication with the service platform to remotely receive the temperature of the service platform” is curious, as the term “enable” here simply seems to mean that the computing device would be able to receive the temperature information since the service platform would have it, but would in other contexts refer to something more specific, e.g. enabling receipt by using a password. In case, see para. 61 of Gorelick.
Claim 2: Gorelick discloses its MCU being configured to communicate with the service platform (para. 52, “the e-Cig 701 may communicate through the network 704 with or without the smartphone 702”) including the MCU being remotely controlled by the computing device (para. 43, “control of the e-Cig”) to control at least one functional element of the aerosol delivery device (para. 62, “parameters that may be adjusted”).
Claim 3: Gorelick discloses its MCU being remotely controlled by the computing device to control the at least one functional element to alter a power state or a locked state of the aerosol delivery device (usage restrictions 906 suggests lock control).
Claim 5: Gorelick modified by Cameron discloses that the service platform includes a database (Gorelick: 708), and the MCU being configured to communicate with the service platform includes being configured to communicate with the service platform to further enable storage of the temperature in the database and analysis of the temperature therefrom (Gorelick: para. 54, “tracking metrics and other properties/parameters of the e-Cig 701 may be communicated through the e-Cig server 706 for storage in the e-Cig database 708”).
Claim 6: Gorelick arguably does not disclose a motion sensor configured to detect motion of the aerosol delivery device, and wherein the MCU is also coupled to the motion sensor to communicate with the service platform, including the MCU configured to communicate the detected motion by the motion sensor to enable the computer device to remotely receive the detected motion from the service platform and provide a user-perceptible feedback at the computing device that indicates the detected motion by the motion sensor.
Instead, Gorelick’s para. 63 is confusing, as its first part mentions the smartphone (702) having an accelerometer, but then later associates accelerometer measurements with its aerosol delivery device (“e-Cig”), where it’s unclear if this accelerometer measurement is using the same accelerometer (where the device is attached to the smartphone) or a different one dedicated to the device. Para. 48 of Gorelick also discusses software 716 as part of memory 718 and controller/MCU 720 configured “for analyzing, monitoring, and tracking e-Cig 701 data,” and then mentions “a computer-readable medium that includes instructions or receives and executes instructions . . . so that a device connected to a network can communicate . . . accelerometer data,” but it’s unclear how related the “computer-readable medium” or “device” is to the e-Cig 701. At the very least, paras. 48 and 63 of Gorelick suggest communicating accelerometer data related to an aerosol delivery device over a network and to devices connected thereto, which can be understood along with Gorelick’s disclosure regarding communicating usage patterns 904 and “tracking metrics and other properties/parameters of the e-Cig 701 . . . through 
Furthermore, Cameron discloses its aerosol delivery device (1502, fig. 15) having a motion sensor (para. 154, “Sensors 1516, 1518 may include . . . motion sensors”).
Therefore, it would have been obvious to one of ordinary skill in the art to add the motion sensor of Cameron to the aerosol delivery device of Gorelick, and to have this motion sensor data communicated to the service platform of Gorelick, to allow a user to determine—from a device connected to the network and server—if the aerosol delivery device has been poorly handled.
Claim 10: Peleg discloses the aerosol precursor composition comprising glycerin and nicotine (para. 3).
Claims 11–13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gorelick (US Pub. 2013/0319439) in view of Cameron (US Pub. 2016/0325055).
Claim 11: Gorelick discloses a control body (1003) coupled or coupleable with a cartridge (1001) (as the language “coupleable with” is used, the language italicized here is not positively recited, and therefore does not limit the claim) to form an aerosol delivery device (1000), the cartridge including a reservoir configured to retain an aerosol precursor composition (para. 74, “e-Liquid container”), a heating element controllable to activate and vaporize components of the aerosol precursor composition (206, 111), and a temperature sensor configured to measure a temperature of the heating element, or measure a property of the temperature sensor from which the temperature of the heating element is determinable (para. 82 discloses monitoring temperature, where a temperature sensor is necessary and inherent), the control body comprising:
a housing (112); and within the housing,
a service platform over at least one network including the wireless network (see figs. 7–8 showing a direct connection between 701-714/801-802 and 704/706; para. 52, “the e-Cig 701 may communicate through the network 704 with or without the smartphone 702”), the MCU being configured to communicate with the service platform (720 communication through 714), including the MCU being configured to communicate information (usage patterns 904, see para. 62; communicated by 714/720 via analogous 804 communication) to enable a computing device (702, not positively recited) in communication with the service platform to remotely receive the information from the service platform (applicant here claims the function of external device, best represented by server 706, that the claimed device is only configured to communicate to, and a hypothetical server 706 would be capable of sending information to 702; see also paras. 54, 56, and 58 discussing how smartphone 702 can collect information from the server 706, including where “tracking metrics and other properties/parameters of the e-Cig 701 may be communicated through the e-Cig server 706 for storage in the e-Cig database 708”) and provide a user-perceptible feedback at the computing device that indicates the information (smartphone 702 having a screen capable of showing this data; see also para. 56, “user interface”).
Gorelick arguably does not disclose its MCU configured to communicate the temperature of its heating element to enable a computing device in communication with the service platform to remotely receive the temperature of the service platform and provide a user-perceptible feedback at the computing device. Besides the temperature sensor required by para. 82, Gorelick discloses that it can communicate usage patterns 904 which can involve a “follow up of temperatures” (para. 62), but this language is ambiguous.
a computing device (1308, see fig. 13) in communication with a service platform (1310) to remotely receive the temperature from the service platform (para. 72, “the server can analyze data sent by the vapor device 100 based on a reading from the one or more sensors 136”; para. 115, “downloaded from a central server 1310 via a network 1312”) and provide a user-perceptible feedback at the computing device that indicates the temperature of the heating element (a hypothetical computing device 1308 would have a screen and be capable of showing this data).
The advantage of this feature is that it communicates the temperature of the heating element to the user.
Therefore, it would have been obvious to one of ordinary skill in the art to allow the MCU of Gorelick to send the data of the temperature sensed by its temperature sensor to the service platform 706 (which would be capable of sending this information to a hypothetical computing device), as suggested by Cameron, to allow the temperature of the heating element to be communicated to a user.
Commentary: Applicant’s choice to have the claim recite that the MCU is “configured to communicate the temperature of the heating element to enable a computing device in communication with the service platform to remotely receive the temperature of the service platform” is curious, as the term “enable” here simply seems to mean that the computing device would be able to receive the temperature information since the service platform would have it, but would in other contexts refer to something more specific, e.g. enabling receipt by using a password. In case, see para. 61 of Gorelick.
Claim 12: Gorelick discloses its MCU being configured to communicate with the service platform (para. 52, “the e-Cig 701 may communicate through the network 704 with or without the smartphone 702”) including the MCU being remotely controlled by the computing device (para. 43, “control of the e-
Claim 13: Gorelick discloses its MCU being remotely controlled by the computing device to control the at least one functional element to alter a power state or a locked state of the aerosol delivery device (usage restrictions 906 suggests lock control).
Claim 15: Gorelick modified by Cameron discloses that the service platform includes a database (Gorelick: 708), and the MCU being configured to communicate with the service platform includes being configured to communicate with the service platform to further enable storage of the temperature in the database and analysis of the temperature therefrom (Gorelick: para. 54, “tracking metrics and other properties/parameters of the e-Cig 701 may be communicated through the e-Cig server 706 for storage in the e-Cig database 708”).
Claim 16: Gorelick arguably does not disclose a motion sensor configured to detect motion of the control body, and wherein the MCU is also coupled to the motion sensor to communicate with the service platform, including the MCU configured to communicate the detected motion by the motion sensor to enable the computer device to remotely receive the detected motion from the service platform and provide a user-perceptible feedback at the computing device that indicates the detected motion by the motion sensor.
Instead, Gorelick’s para. 63 is confusing, as its first part mentions the smartphone (702) having an accelerometer, but then later associates accelerometer measurements with its aerosol delivery device (“e-Cig”), where it’s unclear if this accelerometer measurement is using the same accelerometer (where the device is attached to the smartphone) or a different one dedicated to the device. Para. 48 of Gorelick also discusses software 716 as part of memory 718 and controller/MCU 720 configured “for analyzing, monitoring, and tracking e-Cig 701 data,” and then mentions “a computer-readable medium that includes instructions or receives and executes instructions . . . so that a device connected to a 
Furthermore, Cameron discloses its aerosol delivery device (1502, fig. 15) having a motion sensor (para. 154, “Sensors 1516, 1518 may include . . . motion sensors”).
Therefore, it would have been obvious to one of ordinary skill in the art to add the motion sensor of Cameron to the aerosol delivery device of Gorelick, and to have this motion sensor data communicated to the service platform of Gorelick, to allow a user to determine—from a device connected to the network and server—if the aerosol delivery device has been poorly handled.
Claims 4, 7, 8, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gorelick in view of Shayan and Cameron as applied to claims 1 and 3 above, as well as Gorelick in view of Cameron as applied to claims 11 and 13 above, each further in view of Nelson (US Pub. 2007/0045288).
Claims 4, 8, 14, and 18: Gorelick only strongly suggests that its MCU can be remotely controlled by the computing device to control the at least one functional element to alter the power state or the locked state based on the temperature of the heating element (para. 62, “prevent usage,” “follow up of temperatures”), which avoids a “burnt taste” (para. 62).
However, Nelson explicitly discloses altering a locked state of an aerosol delivery device based on a temperature of a heating element (see para. 35 mentioning locking a heating chamber cover 130 if 
Claims 7 and 17: Peleg discloses that the MCU is further configured to control an indicator (612) to provide a user-perceptible feedback.
Peleg does not explicitly link its indicator to a sensed temperature.
However, Nelson discloses an indicator (para. 85, maybe indicator light 126, but surely display 114) to provide a user-perceptible feedback that indicates the temperature of the heating element (para. 85, “temperature may be displayed on the display 114”).
The advantage of this feature is that it conveys the aerosol delivery device temperature to a user from the device itself.
Therefore, it would have been obvious to one of ordinary skill in the art to add the indicator of a display of Nelson to the aerosol delivery device of Gorelick to convey the temperature of the device to a user from the device itself.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gorelick in view of Shayan and Cameron as applied to claim 1 above, as well as Gorelick in view of Cameron as applied to claim 11 above, each further in view of Collett et al. (US Pub. 2014/0060554).
Gorelick discloses an indicator to provide a user-perceptible feedback (612).
Gorelick arguably does not disclose a motion sensor configured to detect motion of the aerosol delivery device, and wherein the MCU is also coupled to the motion sensor.
Instead, Gorelick’s para. 63 is confusing, as its first part mentions the smartphone (702) having an accelerometer, but then later associates accelerometer measurements with its aerosol delivery device (“e-Cig”), where it’s unclear if this accelerometer measurement is using the same accelerometer (where the device is attached to the smartphone) or a different one dedicated to the device. Para. 48 of 
However, Collett clearly discloses an aerosol delivery device accelerometer (para. 59, “accelerometer”) and teaches that it “can be utilized according to the invention to elicit a variety of response from the smoking article” (para. 59). Furthermore, Collett discloses its own status indicators 19 configured to light up responsively (para. 94, “in response to a puff, or the like”), and one of ordinary skill in the art would understand that lighting up these status indicators was a type of response suggested for the accelerometer.
The advantage of this feature is that it provides a convenient means of determining if the device has power (if the device is moved but feedback is absent, the user may understand, e.g., that the battery is empty).
Therefore, it would have been obvious to one of ordinary skill in the art to add the motion sensor of Collett to the indicator MCU and indicator of Gorelick, such that it is configured to light up in response to motion sensed by the accelerometer, to provide a convenient means of determining if the device has power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761